Name: Commission Regulation (EEC) No 1176/85 of 6 May 1985 opening a standing invitation to tender for the export of 65 000 tonnes of barley held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 85 Official Journal of the European Communities No L 122/ 11 COMMISSION REGULATION (EEC) No 1176/85 of 6 May 1985 opening a standing invitation to tender for the export of 65 000 tonnes of barley held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 2 1 . The invitation to tender shall cover a maximum of 65 000 tonnes of barley to be exported to all third countries . 2 . The regions in which the 65 000 tonnes of barley are stored are stated in Annex I to this Regulation.Having regard to Council Regulation (EEC) No2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Article 3 Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Whereas Commission Regulation (EEC) No 1836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 25 April 1985 France notified the Commission that it wished to put up for sale for export to third countries 65 000 tonnes of barley held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 22 May 1985 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1985. 4. The tenders shall be lodged with the French intervention agency. HAS ADOPTED THIS REGULATION : Article 5 The French intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 1 The French intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 65 000 tonnes of barley held by it. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 9 . 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 49 . M OJ No L 202, 9 . 7 . 1982, p. 23 . No L 122/ 12 Official Journal of the European Communities 7. 5 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Nancy 15 000 Orleans 24 000 Toulouse 1 000 Amiens 3 000 Chalons-sur-Marne 20 000 Dijon 2 000 ANNEX II Standing invitation to tender for the export of 65 000 tonnes of barley held by the French intervention agency (Regulation (EEC) No 1176/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) 01 reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 I 2 I 3 I etc. I